Citation Nr: 1015766	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-36 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Reiter's syndrome.  

2.  Entitlement to service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio that denied the benefit sought on appeal.  
The Veteran, who had active service from September 1977 to 
May 1979, appealed that decision to the BVA and the case was 
referred to the Board for appellate review.

The issue of entitlement to service connection for Reiter's 
syndrome is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 1984 Board decision denied service connection 
for Reiter's syndrome; the appellant did not appeal the Board 
decision to the U.S. Court of Appeals for Veterans Claims.

2.  Evidence that is neither cumulative nor redundant and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for Reiter's syndrome 
has been received since the October 1984 Board decision.  


CONCLUSIONS OF LAW

1.  The October 1984 Board decision denying service 
connection for Reiter's syndrome is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for Reiter's 
syndrome; thus the claim of entitlement to service connection 
for Reiter's syndrome is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 
3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in September 2007.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet.App. 1 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Shinseki v. Sanders, 129 S.Ct.1696 (2009).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.

The Veteran's claim for service connection for Reiter's 
syndrome was previously considered and denied by the Board in 
October 1984 on the basis that the evidence failed to show 
any an increase in the severity of the Veteran's Reiter's 
syndrome during service.  The Veteran was notified of that 
decision and of his appellate rights, but did not appeal the 
Board decision to the U.S. Court of Appeals for Veterans 
Claims.  Consequently the Boards decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A request to reopen the appellant's claim was received in 
August 2007.  The RO originally denied the appellant's 
request to reopen in a July 2008 rating decision, noting that 
the evidence was not new and material.  The RO subsequently 
granted the request to reopen in an October 2008 statement of 
the case, but denied the claim on the merits.  The present 
appeal ensued.  The Board notes at this point that although 
the RO may have determined that new and material evidence was 
received to reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and the VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.

Since the October 1984 denial, the Veteran has provided 
evidence including two positive nexus opinions from a VA 
doctor dated August 2008 and June 2009.  The examiner opined 
in August 2008 that all the symptoms are related and service-
connected since all the problems started in service.  The 
examiner noted a worsening of symptoms during military 
service.  She opined that it is definitely more than 50 
percent greater probability that such condition was 
etiologically related to service.  She also opined that the 
Veteran's current condition is likely as a result of his 
active duty and started while he was in service.  In June 
2009, the VA examiner noted that the Veteran's reactive 
arthritis related to Reiter's syndrome is a service-connected 
disorder.  This evidence is neither cumulative nor redundant, 
and relates to an unestablished fact necessary to 
substantiate the claim.  It also raises a reasonable 
possibility of substantiating the claim.  As such, the Board 
finds that new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Reiter's syndrome. 


ORDER

New and material evidence has been received and the claim of 
entitlement to service connection for Reiter's syndrome is 
reopened subject to the provisions set forth in the remand 
below.


REMAND

Upon preliminary review, the Board finds that further 
development is necessary regarding the Veteran's Reiter's 
syndrome.  The Board has received two positive medical nexus 
opinions from the same VA examiner.  These opinions are based 
on the Veteran's lay history and note that the Veteran's 
disability began in service.  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the Veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 
61 (1993).  The Board may reject a medical opinion that is 
based on facts provided by the appellant that have been found 
to be inaccurate or because other facts present in the record 
contradict the facts provided by the appellant that formed 
the basis for the opinion.  See Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005).  The Board notes that the medical 
evidence of record and the Veteran's own testimony support 
the fact that the Veteran's disability pre-existed service.  
As such, the examiner's opinions are based on an inaccurate 
history and therefore are rejected by the Board.  

The Board notes however that in the August 2008 opinion, the 
examiner stated that the Veteran's symptoms worsened during 
the course of his service.  Although the opinion was based on 
an inaccurate medical history, the Board finds that this 
statement warrants a further examination.  As such, the Board 
is remanding the Veteran's claim to determine whether the 
Veteran has any current disability related to his Reiter's 
syndrome that was permanently aggravated by the Veteran's 
active service.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be afforded a VA 
examination regarding his Reiter's 
syndrome.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service treatment records 
and the August 2008 and June 2009 nexus 
opinions.  The examiner should state all 
current symptomatology related to the 
Veteran's Reiter's syndrome and offer an 
opinion as to whether it is as likely as 
not that the Veteran's preexisting 
Reiter's syndrome was aggravated during 
the Veteran's service.  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The examiner is also informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare-up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.

If the examiner determines that 
aggravation occurred, to the extent that 
it is possible, he or she should provide 
the approximate degree of severity of the 
aggravated disability (the baseline level 
of functional impairment) before the 
onset of aggravation (e.g., slight then, 
moderate now).

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


